United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2687
                        ___________________________

                             David Anthony Stebbins

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                     Rita F. Stebbins and David D. Stebbins

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                           Submitted: November 6, 2013
                            Filed: November 12, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Petitioner David A. Stebbins appeals from the judgment of the District Court1
dismissing his pro se action. Upon review of the record, we conclude that we lack

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
jurisdiction to entertain this appeal. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923
(8th Cir. 2006) (explaining that jurisdictional issues “will be raised sua sponte”).
Following the dismissal of his complaint, Stebbins filed what was in effect a timely
motion for postjudgment relief under Rule 59(e) of the Federal Rules of Civil
Procedure. See Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989) (“[A]
postjudgment motion will be considered a Rule 59(e) motion where it involves
‘reconsideration of matters properly encompassed in a decision on the merits.’”
(citation to quoted case omitted)). That motion remains pending, and until the
District Court rules on it, Stebbins’s notice of appeal will lie dormant. See Fed. R.
App. P. 4(a)(4)(A) (noting that if a party timely files a Rule 59 motion for a new trial
or to alter or amend the judgment, the time to file the appeal runs from the entry of
the order disposing of such motion); United States v. Duke, 50 F.3d 571, 575 (8th
Cir.); cert. denied, 516 U.S. 885 (1995).

      Accordingly, we dismiss this appeal for lack of jurisdiction.
                     ______________________________




                                          -2-